 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 195 
In the House of Representatives, U. S.,

March 4, 2009
 
RESOLUTION 
Recognizing and honoring the employees of the Department of Homeland Security on its sixth anniversary for their continuous efforts to keep the Nation safe. 
 
 
Whereas the Department of Homeland Security was created as a result of the terrorist attacks of September 11, 2001, to consolidate our Nation's efforts to prevent, prepare for, protect against, respond to, and mitigate against threats to the homeland, including acts of terrorism, natural disasters, and other emergencies; 
Whereas the Department of Homeland Security marks its sixth year of full-scale operations on March 1, 2009; 
Whereas more than 223,000 employees of the Department of Homeland Security work diligently to deter, detect, and prevent acts of terrorism and stand ready to respond to a terrorist attack, natural disaster, or other emergency; 
Whereas the employees of the Department of Homeland Security are dedicated individuals who rarely receive the recognition they deserve; 
Whereas the employees of the Department of Homeland Security work tirelessly to protect our Nation, frequently working long hours and sacrificing time with their loved ones; 
Whereas the employees of the Department of Homeland Security support the Department's mission to secure the borders, protect critical infrastructure, share information, facilitate safe and lawful travel and trade, and work with States and localities to enhance preparedness; 
Whereas the employees of the Department of Homeland Security deserve the best in training and resources to accomplish their vital mission; 
Whereas the United States has not been attacked since September 11, 2001, and this is due in large part to the dedicated service of the employees of the Department of Homeland Security; and 
Whereas the Nation owes a debt of gratitude to the employees of the Department of Homeland Security for their continued and steadfast efforts to secure the homeland: Now, therefore, be it 
 
That the House of Representatives recognizes and honors the employees of the Department of Homeland Security on its sixth anniversary for their continuous efforts to keep the Nation safe. 
 
Lorraine C. Miller,Clerk.
